Case: 20-50667     Document: 00515887464         Page: 1     Date Filed: 06/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         June 4, 2021
                                  No. 20-50667
                                                                       Lyle W. Cayce
                                                                            Clerk

   Texas Democratic Party; Democratic Senatorial
   Campaign Committee; Democratic Congressional
   Campaign Committee,

                                                           Plaintiffs—Appellees,

                                       versus

   Ruth R. Hughs, in her official capacity as the Texas Secretary of State,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 5:20-CV-8


   Before Haynes, Graves, and Willett, Circuit Judges.
   Per Curiam:*
          The Texas Secretary of State issued a press release that allegedly
   stated that voter registration applications require a wet signature (the “wet
   signature rule”). Plaintiffs—the Texas Democratic Party, the Democratic



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50667      Document: 00515887464            Page: 2   Date Filed: 06/04/2021




                                      No. 20-50667


   Senatorial Campaign Committee, and the Democratic Congressional
   Campaign Committee—sued the Secretary in her official capacity, alleging
   that the Secretary’s alleged wet signature rule violates federal law. We hold
   that, given the binding precedent we have in this area, we must conclude that
   the Secretary lacks sufficient connection to enforcement of the alleged wet
   signature rule for the Ex parte Young exception to state sovereign immunity
   to apply. Accordingly, we REVERSE the district court’s denial of the
   Secretary’s sovereign immunity defense and REMAND with instructions
   to dismiss for lack of subject matter jurisdiction. 1

                                         Background

          The Secretary argues that in Texas, the responsibility of reviewing
   voter registration applications is divided between her and local county
   registrars but falls mostly on the local county registrars. We note that the
   Secretary indisputably holds high-level responsibilities: she applies and
   interprets the state’s Election Code, assists and advises all election
   authorities regarding the Code, and may take appropriate action against those
   authorities if they abuse their duties. Tex. Elec. Code Ann. §§ 31.003,
   .004(a), .005. But there are also statutes imputing certain responsibilities on
   the county registrars, such as the actual registering of voters. In particular,
   they receive and review voter registration applications for compliance with
   the Election Code, which, among other requirements, provides that an
   application must be “in writing and signed by the applicant.”                 Id.
   §§ 13.002(b), .071. The county registrars accept those applications that
   comply and reject those that do not. Id. § 13.072.




          1
          We also DENY the Secretary’s motion to strike the documents in Plaintiffs’
   addendum as moot.




                                           2
Case: 20-50667       Document: 00515887464             Page: 3      Date Filed: 06/04/2021




                                        No. 20-50667


          To assist voters in completing their voter registration applications in
   compliance with the Election Code, an organization seeking to increase voter
   turnout in Texas released a smartphone application in 2018. Through that
   app, a voter registration applicant could submit his or her information, which
   would then be auto-populated into a paper voter registration form. To satisfy
   the signature requirement, the applicant would sign a piece of paper, take a
   picture of the signature, and upload that picture to the app. The organization
   then affixed the applicant’s signature to the application form and sent a copy
   of the application to the applicant’s county registrar. Many voters in Texas
   registered to vote through this app.
          Then, five days before the voter registration deadline, the Secretary
   issued a press release “remind[ing] all eligible Texas voters that online voter
   registration is not available in the State of Texas.” Press Release, Texas
   Secretary of State, Secretary Pablos Reminds Texans To Exercise Caution
   When Registering To Vote (Oct. 4, 2018). 2 The press release allegedly
   required all voter registration applications to include an original, wet
   signature and made applications submitted through the app invalid. The
   Travis County registrar allegedly announced that he would not follow the wet
   signature rule, but reversed course the following day, and rejected hundreds
   of applications submitted without a wet signature. Several other county
   registrars allegedly followed the Secretary’s wet signature rule.
          Plaintiffs, who all expended resources to promote and employ the app,
   sued the Secretary in her official capacity, alleging that the Secretary’s
   alleged wet signature rule violates the United States Constitution and the
   Civil Rights Act of 1964 and seeking declaratory relief and an injunction. The


          2
             The Secretary who issued the release was actually a predecessor to the current
   one, but the current Secretary has not rescinded the press release addressed here; it is
   available at: https://www.sos.texas.gov/about/newsreleases/2018/100418.shtml.




                                              3
Case: 20-50667        Document: 00515887464              Page: 4      Date Filed: 06/04/2021




                                         No. 20-50667


   Secretary moved to dismiss the complaint, arguing in part that the court
   lacked jurisdiction based on state sovereign immunity. The district court
   denied the motion, concluding, as relevant here, that the Ex parte Young
   exception to sovereign immunity applied. The Secretary timely appealed the
   denial of sovereign immunity under the collateral order doctrine.

                              Jurisdiction & Standard of Review

           Plaintiffs asserted jurisdiction under 28 U.S.C. §§ 1331, 1343, and we
   have jurisdiction to determine our own jurisdiction. Brownback v. King, 141
   S. Ct. 740, 750 (2021).           We review the district court’s jurisdictional
   determination of sovereign immunity de novo. NiGen Biotech, L.L.C. v.
   Paxton, 804 F.3d 389, 393 (5th Cir. 2015).

                                             Discussion

           Ex parte Young provides an exception to the general rule preventing
   private suits against state officials in their official capacity in federal court. 3
   Id. at 393–94 (referring to Ex parte Young, 209 U.S. 123, 155–56 (1908)). For
   this exception to apply, the state official must have “some connection with
   the enforcement of the act” in question. Ex parte Young, 209 U.S. at 157. We
   look at the face of the complaint to determine whether there is a sufficient
   connection. 4 City of Austin v. Paxton, 943 F.3d 993, 998 (5th Cir. 2019), cert.
   denied, 141 S. Ct. 1047 (2021) (mem.).


           3
              The other exceptions to state sovereign immunity—state waiver and
   congressional abrogation—are not applicable here. See NiGen, 804 F.3d at 393–94. It is
   undisputed that Texas has not consented to this suit. Also, Congress has not abrogated
   sovereign immunity for Civil Rights Act claims, as that Act does not provide “unequivocal
   statutory language” abrogating state sovereign immunity. Allen v. Cooper, 140 S. Ct. 994,
   1000 (2020); cf. 52 U.S.C. § 10101(a)(2)(B).
           4
             As a result, even if we were to accept Plaintiffs’ addendum to their brief, it is
   irrelevant for our Ex parte Young analysis.




                                               4
Case: 20-50667        Document: 00515887464              Page: 5       Date Filed: 06/04/2021




                                         No. 20-50667


           We have a series of binding precedents addressing the question of
   when a state official can be sued under the Ex parte Young exception—though
   they do not provide as much clarity as we would prefer. See Tex. Democratic
   Party v. Abbott, 978 F.3d 168, 179 (5th Cir. 2020) (observing that our opinions
   have ranged from requiring a heightened “special relationship” to a mere
   “scintilla” of enforcement by the relevant state official), cert. denied, 141 S.
   Ct. 1124 (2021) (mem.).
           Notwithstanding some differences in our broad-strokes articulation of
   the “some connection” requirement, the precedents distill three rules that
   bind us in this case. First, whatever the merits of this conclusion, our case
   law is clear that it is not enough that the state official was merely the but-for
   cause of the problem that is at issue in the lawsuit. Id. at 175, 181 (holding
   that the Attorney General of Texas, whose letter ordering public officials to
   refrain from advising voters who feared COVID-19 to vote by mail, lacked a
   sufficient connection to enforcement for Ex parte Young). 5 Second, where a
   statute is being challenged, our precedents necessitate the state official to
   “have the requisite connection to the enforcement of the particular statutory
   provision that is the subject of the litigation”—in other words, a provision-
   by-provision analysis is required. Id. at 179. Third, in the particular context
   of Texas elections, we have held that the Secretary’s role varies, so we must
   identify the Secretary’s specific duties within the particular statutory
   provision. See id. at 179–80 (observing that for mail-in ballots, the Secretary
   and local early voting clerks divide responsibilities); id. at 180
   (acknowledging that the Secretary’s general duties under the Texas Election
   Code §§ 31.003–.004 are an insufficient connection under Ex parte Young).


           5
             A reasonable person could argue that it makes little sense to be unable to sue the
   official who caused the problem in question, but we are bound to follow the relevant
   precedents and, therefore, do not address this point further.




                                                5
Case: 20-50667      Document: 00515887464            Page: 6   Date Filed: 06/04/2021




                                      No. 20-50667


          The question presented today is whether, given the precedents we are
   bound by in this area, the Secretary has a sufficient connection to enforce the
   alleged wet signature rule when county registrars are the ones who review
   voter registration applications. In light of applying the precedents enacting
   the three rules articulated above, we are bound to conclude that the answer
   is “no.”
          Plaintiffs focus on the Secretary’s press release, arguing that it
   compelled county registrars to reject voter registration applications that
   lacked wet signatures. However, there is no dispositive difference between
   the Secretary’s press release in this case and the Texas Attorney General’s
   letter to local officials in Texas Democratic Party. Id. at 175. There, the
   Attorney General issued a letter, which explained that the Election Code
   plainly provided that fear of contracting COVID-19 did not qualify as a
   disability for purposes of receiving a mail-in ballot, ordered local officials to
   refrain from advising voters who feared contracting COVID-19 from voting
   by mail, and warned local officials that issuing such advice would subject
   them to criminal liability. Id. We held that the letter did not provide a
   sufficient connection to enforcement of the Election Code because it (1) was
   not sent to the plaintiffs, (2) did not make a specific threat or indicate that
   enforcement was forthcoming, and (3) did not state that the plaintiffs had
   violated any specific law. Id. at 181. All those factors come out the same way
   here. Accordingly, Texas Democratic Party binds us to conclude that the
   Secretary’s alleged wet-signature-rule press release to the general public
   does not provide a sufficient connection to actual enforcement for Ex parte
   Young to apply to the Secretary.




                                           6
Case: 20-50667         Document: 00515887464              Page: 7       Date Filed: 06/04/2021




                                          No. 20-50667


           Plaintiffs offer two additional reasons for why the Secretary has a
   sufficient connection for Ex parte Young to apply, but Texas Democratic Party
   forecloses those arguments. 6
           First, Plaintiffs argue that Texas Election Code § 13.121(a), which
   requires the Secretary to design the official voter registration application
   form, provides a sufficient connection to enforcing the alleged wet signature
   rule on those forms. But in their complaint in the district court, Plaintiffs did
   not plead that the voter registration application form designed by the
   Secretary specifically required a wet signature. Cf. id. at 179–80 (holding that
   the Secretary had a sufficient connection to enforce an age-based absentee-
   voting provision in mail-in ballot applications because the Texas Election
   Code required the Secretary to design the application form for mail-in ballots
   and the Secretary had designed that form to require applicants to indicate
   whether they were entitled to an absentee ballot based on age). Thus, as
   pleaded, there is no issue with the design of the voter registration application
   form.
           Second, Plaintiffs argue that Texas Election Code § 31.005(a)–(b),
   which authorizes the Secretary to “take appropriate action to protect the
   voting rights of the citizens” and to order local officials to correct any
   offending conduct, provides sufficient connection to enforcing the alleged
   wet signature rule on the county registrars. But, again, Plaintiffs did not plead


           6
              Plaintiffs also argue that the Secretary is sufficiently connected to the
   enforcement of the alleged wet signature rule because the Secretary provides training on
   election law to certain officials, but they refer only to sections of the Texas Election Code
   applying to volunteer deputy registrars, rather than the county registrars who actually
   reject the applications. See TEX. ELEC. CODE ANN. §§ 13.047, .048; see also id.
   §§ 13.039(a), .042 (noting that a volunteer deputy registrar has a limited duty of reviewing
   a voter registration application for completeness and then passing complete applications to
   the county registrars for review). Those provisions fail to show that the Secretary has the
   connection required by our precedent to the enforcement of the alleged wet signature rule.




                                                7
Case: 20-50667        Document: 00515887464             Page: 8      Date Filed: 06/04/2021




                                         No. 20-50667


   that the Secretary took such action or even that the Secretary threatened to
   do so. See id. at 181 (observing that our precedent requires the necessary
   connection to be “not merely the general duty to see that the laws of the state
   are implemented, but the particular duty to enforce the statute in question
   and a demonstrated willingness to exercise that duty” (internal quotation
   marks and citation omitted)). The most that Plaintiffs pleaded was that the
   Travis County registrar “reversed course” and rejected voter registration
   applications submitted without a wet signature—but they did not allege that
   the registrar did so under threat from the Secretary, or anything similar.
           We therefore hold that our precedent requires us to conclude that the
   Secretary lacks sufficient connection to the enforcement of the alleged wet
   signature rule for the Ex parte Young exception to apply. Accordingly, we
   REVERSE the district court’s denial of sovereign immunity and
   REMAND from this interlocutory appeal with instructions to dismiss for
   lack of subject matter jurisdiction. 7 We also DENY the Secretary’s motion
   to strike the documents in Plaintiffs’ addendum as moot.




           7
            Because we hold that the Secretary lacked a sufficient connection to the
   enforcement of the challenged statute, we need not, and do not, address whether Plaintiffs
   requested the type of relief required under Ex parte Young.




                                               8